An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1113
                       NORTH CAROLINA COURT OF APPEALS

                               Filed: 1 April 2014


IN RE:

G.A.A.                                        New Hanover County
                                              No. 12 JT 171



      Appeal by Respondent from order entered 11 July 2013 by

Judge Jeffrey E. Noecker in New Hanover County District Court.

Heard in the Court of Appeals 27 February 2014.


      No brief for Petitioners.

      Ryan McKaig for Respondent.

      No brief for Guardian ad Litem.


      STEPHENS, Judge.


                    Factual and Procedural Background

      Respondent appeals from the order terminating his parental

rights to the minor child G.A.A. (“George”).1               We reverse.




1
  The parties stipulated to the use of this pseudonym in order to
protect the identity of the juvenile.
                                           -2-
       George was born out-of-wedlock to petitioners’ daughter2 in

October 2010.         As a result of his mother’s drug use, George was

undersized,      hypotonic,         and    developmentally         delayed.         He

experienced      severe       difficulties       with   feeding,     “oral    tactile

defensiveness and aversion[,]” “moderately severe” acid reflux,

and    a   sensory     processing     disorder      known   as     Self   Regulation

Disorder.        Because       of   this     disorder,      George    requires      an

environment that is extremely stable and predictable.                          At the

time of the termination hearing, George was two and one-half

years old and had attained the developmental level of a twelve-

month-old.

       Petitioners      are    George’s     maternal     grandparents        who   have

provided a home for George and served as his primary caretakers

since his birth.          Petitioner-grandmother is a pediatric nurse.

In    addition   to    his    multiple     treatment     providers,       petitioners

employ a full-time nanny experienced with special-needs children

to care for George while they are at work.

       Respondent was not listed as George’s father on the birth

certificate      but     established       his     paternity     through      genetic

testing     in   a    child    custody     proceeding     he   initiated      against



2
  George’s mother was named as a respondent in the petition to
terminate parental rights, but according to the termination
order, is now deceased, and thus not a party to this appeal.
                                           -3-
George’s      mother       in     New     Hanover        County    District          Court.

Petitioners       intervened       in    the     custody     proceeding        and     were

awarded    sole    legal    and     physical       custody    of   George       by   order

entered 5 January 2012, nunc pro tunc to 31 October 2011.                               The

custody order includes a finding by the district court                                 that

Respondent      “acted      inconsistently          with     his    constitutionally

protected status” as George’s father, as evidenced by his lack

of contact with, and failure to provide support for, George in

his first year of life.                 Respondent was not determined to be

George’s legal father until entry of the 5 January 2012 custody

order.

       When     George      was     born,        Respondent        was        living    in

Pennsylvania, but he relocated in April 2012 to Wilmington and

then   Myrtle     Beach,    South       Carolina    in     order   to    be    closer   to

George.3      On 8 May 2012, Respondent was arrested and charged with

four offenses involving allegations of domestic violence against

his then-girlfriend.            Respondent spent 120 days in jail before




3
  Respondent testified he initially “came down to Wilmington and
then to Myrtle Beach[,]” but claimed he “couldn’t find housing
in Wilmington, where I intended to be for my son.”     He stayed
briefly at a campground in Wilmington before moving to South
Carolina.
                                         -4-
being released on bond in September 2012.4                   On 30 September 2012,

he was arrested and charged with breach of the peace.

      Petitioners     filed     a    petition        to     terminate     Respondent’s

parental    rights   on   28    June    2012.         The    district     court        heard

testimony from petitioners, Respondent, and a social worker from

the New Hanover County Department of Social Services, as well as

George’s      pediatrician,          occupational            therapist,          physical

therapist,     speech     pathologist,         and        nanny.      Based       on    the

evidence,     the    court      concluded        that       grounds       existed       for

termination    of    parental       rights     under      N.C.     Gen.   Stat.    §     7B-

1111(a)(1) (neglect), (2) (failure to make reasonable progress),

and   (7)    (abandonment).5           The    court       further     concluded        that

George’s     best    interests        would      be       served     by    terminating

Respondent’s parental rights.                Respondent gave timely notice of

appeal from the order.



4
  The 8 May 2012 charges               were    pending       at    the    time    of    the
termination hearing.
5
  The district court made a finding of fact that the petition
alleged grounds existed under subsections (1), (2), (4) (willful
failure to pay reasonable support), and (6) (dependency) of N.C.
Gen. Stat. § 7B-1111(a) (2013). However, the petition does also
allege that Respondent “willfully abandoned [George] for at
least six [] consecutive months” prior to the petition’s filing,
the ground for termination set forth in subsection (7).      See
N.C. Gen. Stat. § 7B-1111(a)(7).        We also note that the
termination order consistently cites the termination statute as
“N.C.G.S. § 7B-111.”
                                   -5-
                                Discussion

    Respondent argues that the district court erred in finding

that grounds for termination existed pursuant to section 7B-

1111(a)(1) (neglect), (2) (failure to make reasonable progress),

(6) (dependency), and (7) (abandonment) and erred in concluding

that termination was in the best interests of George.            We agree.

    We review an order terminating parental rights to determine

whether the district court’s findings of fact are supported by

clear,   cogent,     and    convincing      evidence   and     whether     the

conclusions of law are supported by the findings of fact.                In re

Shepard, 162 N.C. App. 215, 221, 591 S.E.2d 1, 6, disc. review

denied, 358 N.C. 543, 599 S.E.2d 42 (2004).            Conclusions of law

are reviewed de novo.        In re S.N., 194 N.C. App. 142, 146, 669

S.E.2d 55, 59 (2008), affirmed per curiam, 363 N.C. 368, 677

S.E.2d 455 (2009).

I. Neglect

    Respondent first argues that the district court erred in

finding that grounds existed to terminate his parental rights

based upon his neglect of George.        We agree.

    Under    section       7B-1111(a)(1),     “[t]he   trial     court     may

terminate the parental rights to a child upon a finding that the

parent has neglected the child.”         In re Humphrey, 156 N.C. App.
                                           -6-
533, 540, 577 S.E.2d 421, 427 (2003) (citation omitted).                                     A

“neglected” juvenile is defined, inter alia, as one “who does

not receive proper care, supervision, or discipline from the

juvenile’s parent, . . .; or who has been abandoned; . . . or

who is not provided necessary remedial care; or who lives in an

environment injurious to the juvenile’s welfare[.]”                                N.C. Gen.

Stat.   §    7B-101(15)      (2013).            “In      addition,     this     Court      has

required     that   there    be     some    physical,         mental,      or      emotional

impairment     of     the   juvenile       or    a       substantial      risk      of   such

impairment as a consequence of the failure to provide proper

care,   supervision,        or    discipline          in    order    to   adjudicate        a

juvenile neglected.”             In re E.P., 183 N.C. App. 301, 307, 645

S.E.2d 772, 775 (citation and internal quotation marks omitted),

affirmed per curiam, 362 N.C. 82, 653 S.E.2d 143 (2007).

      “A    finding    of   neglect    sufficient            to     terminate       parental

rights must be based on evidence showing neglect at the time of

the termination proceeding.”               In re Young, 346 N.C. 244, 248,

485 S.E.2d 612, 615 (1997) (citation omitted; emphasis added).

Thus, if a child is in the custody of his parent at the time of

the   termination      proceeding,     such          a   determination        is    made   by

examining the parent’s care of the child at that time.                              However,

when, as is frequently the case in termination proceedings, the
                                     -7-
child has been removed from his parent’s custody long before the

termination proceeding, courts must “employ a different kind of

analysis to determine whether the evidence supports a finding of

neglect.”        In re Shermer, 156 N.C. App. 281, 286, 576 S.E.2d

403, 407 (2003).

            [A] prior adjudication of neglect may be
            admitted and considered by the trial court
            in ruling upon a later petition to terminate
            parental rights on the ground of neglect.
            However, such prior adjudication, standing
            alone, will not suffice where the natural
            parents   have   not  had   custody  for   a
            significant period prior to the termination
            hearing.    Therefore, the court must take
            into consideration any evidence of changed
            conditions in light of the evidence of prior
            neglect and the probability of a repetition
            of neglect.

In re Brim, 139 N.C. App. 733, 742, 535 S.E.2d 367, 372 (2000)

(citation and internal quotation marks omitted; alteration and

emphasis in original).         In such cases, “a showing of a history

of neglect by the parent and the probability of a repetition of

neglect”    is    sufficient   to   establish   grounds   for   termination

under section 7B-1111(a)(1).         In re L.O.K., 174 N.C. App. 426,

435, 621 S.E.2d 236, 242 (2005) (citation and internal quotation

marks omitted; emphasis added).

    Thus, in situations where the child has been removed from

the parent, the court considers the parent’s past neglect of the
                                           -8-
child and whether the current circumstances suggest the neglect

probably       will   reoccur      in   the      future.      However,   while     a

“probability of a repetition of neglect” can constitute a ground

for termination, id., “parental rights may not be terminated for

threatened future harm” in the absence of any previous neglect.

In re Evans, 81 N.C. App. 449, 452, 344 S.E.2d 325, 327 (1986);

see also In re Phifer, 67 N.C. App. 16, 25-26, 312 S.E.2d 684,

689 (1984) (rejecting the petitioner’s “strenuous[] conten[tion]

that    a   threat      of    future    harm      is    sufficient   grounds     for

termination of parental rights”).6

       Here,     George      has   never      been     adjudicated   a   neglected

juvenile as defined in section 7B-101(15).                    The custody order

does not contain any findings that Respondent neglected George

in the past.          Respondent has never had custody of George, and

George has never lived with Respondent.                     Instead, George has



6
  Under the Juvenile Code then in effect, a neglected child was
defined as one who “does not receive proper care, supervision,
or   discipline  from   his  parent,  guardian,  custodian,   or
caretaker; or who has been abandoned; or who is not provided
necessary medical care or other remedial care recognized under
State Law, or who lives in an environment injurious to his
welfare, or who has been placed for care or adoption in
violation of law.”   N.C. Gen. Stat. § 7A-517(21) (1981).   This
language is virtually identical to that in current section 7B-
101(15) and nothing suggests the relevant reasoning employed in
In re Phifer would be inapplicable to determinations of neglect
under section 7B-101(15).
                                    -9-
lived with petitioners from birth, with the exception of a few

brief periods when it appears his mother (petitioners’ daughter)

left    petitioners’   home   and    took   George   with   her.7   The

termination order contains no findings of fact regarding any

“physical, mental, or emotional impairment of” George due to the

actions or omissions of Respondent.         In re E.P., 183 N.C. App.

at 307, 645 S.E.2d at 775.

       In support of its adjudication of neglect under N.C. Gen.

Stat. § 7B-1111(a)(1), the district court made the following

findings of fact:

           11. The minor child was placed in the care
               and custody of [p]etitioners by prior
               court order and Respondent was found to
               have   acted  inconsistently  with  his
               constitutionally protected status as a
               parent of the minor child at issue
               herein. Respondent was also found to be
               unfit to provide for the care and
               custody of the minor child at the time
               of the custody order noted herein above
               dated January 5, 2012.

           12. Based on the findings of fact herein and
               pursuant to [section] 7B-111[1] et[]
               seq., grounds exist to terminate the
               parental rights of Respondent to the
               minor child as follows:



7
   The record does not reveal the exact details of these
occasions, but the termination order notes that George had lived
with petitioners for more than two of his two and one-half years
of life at the time of the proceeding and nothing in the record
suggests that George ever resided with Respondent.
                      -10-
. . .

 (c)     In accordance with [section] 7B-
         111[1](a)(1)[,]    (2),     Respondent
         neglected the juvenile in numerous
         ways, including but not limited to:

 . . .

  iii.     Respondent     is    incapable    of
           providing for the proper care and
           supervision [of the child] and the
           child would live in an injurious
           environment if in [] Respondent’s
           care such that the juvenile is a
           neglected    juvenile   within   the
           meaning of [section] 7B-101, and
           there is a reasonable probability
           that    such    incapability    will
           continue    for    the   foreseeable
           future.

  . . .

  v.       Through   evidence    of  his   past
           behavior   and   current   behavior,
           Respondent’s actions detail that
           he has largely untreated mental
           health   issues    including   major
           depression, post-traumatic stress
           disorder, anger management issues,
           and tendencies towards aggressive
           and violent behavior.       Although
           Respondent has been in therapeutic
           counseling for the past eight
           months, which began after his most
           recent incarceration, he is not
           taking    medications     previously
           prescribed to assist him in the
           management of these illnesses.

  vi.      From the date of the minor child’s
           birth, through the time that the
           Petition  was   filed,  Respondent
                  -11-
        made one payment of $50.00 and
        sent gifts in the form of clothing
        and     Christmas     gifts     to
        [p]etitioners   for   the   child.
        Respondent has never paid for any
        of the minor child’s specialized
        medical needs.

vii.    Respondent has prior allegations
        of domestic violence against the
        mother of the minor child, which
        he was later found not guilty of
        at trial.   After moving to Myrtle
        Beach the police were called to a
        gas station due to a conflict
        between Respondent and his then
        girlfriend. . . .

viii.   Shortly after the incident at the
        gas station . . . , Respondent had
        another incident with the same
        girlfriend . . . .        From said
        incident, Respondent has current
        pending    criminal    charges    of
        Kidnapping,       Pointing       and
        Presenting Firearms at a Person,
        Possession of a Weapon During a
        Violent    Crime,    and    Criminal
        Domestic Violence of a High and
        Aggravated Nature.      One of the
        allegations against him was that
        he pointed a loaded weapon at the
        head of his girlfriend at the time
        and law enforcement noticed marks
        on her neck, which Respondent
        believes she inflicted on herself.

ix.     Once released from incarceration
        on   the   above  noted  charges,
        Respondent was arrested again for
        disturbing the peace in Myrtle
        Beach.

x.      In addition to the current pending
                   -12-
        charges,   Respondent’s    criminal
        record over the past number of
        years includes multiple charges
        for which he either plead[ed]
        guilty or was found guilty which
        include   violent    offenses    and
        illegal substance charges. . . .

xi.     Respondent       has         suffered
        significant               residential
        instability. . . .

xii.    While      in     South      Carolina,
        Respondent lived in no less than
        six    (6)    separate     residences,
        generally renting on a week[-]to[-
        ]week basis.     He rarely stayed in
        any rental for a month, often . .
        .     reporting      problems     with
        neighbors         or        landlords.
        Respondent slept on a bench in a
        church playground for . . . one
        night      after      release     from
        incarceration.

xiii.   Respondent       suffers       from
        relationship instability. . . .

xiv.    The   conditions   in  Respondent’s
        life all combine so that he did
        not    make   reasonable   progress
        towards        correcting       his
        circumstances. . . .

xv.     Although [R]espondent has not had
        placement of the minor child, due
        to   his   residence    instability,
        untreated       mental        health,
        incarcerations,      and      violent
        altercations, had the minor child
        been with him, it is presumed the
        child would have been neglected.
        Respondent’s             instability,
        violence,   and   other    conditions
                  -13-
        noted herein would likely have led
        to G[eorge] not receiving proper
        care, supervision, or having his
        needs adequately met.

xvi.    All the findings are overlain by
        the substantial nature of the
        minor   child’s   medical    issues.
        G[eorge] is a fragile child with
        excessive special needs, requiring
        daily and intensive special needs
        which Respondent cannot meet and
        has   not    made  any    reasonable
        efforts   to   be  able   to   meet,
        despite having knowledge of the
        child’s    special     needs    from
        [p]etitioners.

xvii.   Respondent asserted that due to
        his criminal allegations, he is
        not in a position to have custody
        of the minor child at this time.
        However,   he   stated  that   he
        believes with additional time he
        could.

xviii. Respondent     has    attended   a
       significant number of counseling
       sessions, has attended physical
       therapy sessions, and has recently
       started sessions with a parenting
       counselor.    The Court finds that
       despite those efforts, Respondent
       has not shown reasonable progress
       to fix the conditions which caused
       the court to determine that he
       acted      contrary      to    his
       constitutionally protected status
       as a parent in the underlying
       custody matter.

. . .

xx.     . . . . Respondent did not take
                                       -14-
                       the opportunities that he       was
                       offered [to visit George]. . . .
                       Prior   to   the  filing    of  the
                       Petition,   Respondent   had   only
                       attended   three   (3)   visitation
                       times with the minor child.

               xxi.    Respondent could have requested
                       additional visitation during the
                       time noted herein . . . until
                       [p]etitioners ceased any and all
                       visitation between Respondent and
                       the   minor   child   due   to   the
                       Respondent’s    pending     criminal
                       allegations.   Respondent indicated
                       to the Court that it was not
                       practical   to   travel   to   North
                       Carolina   from   Pennsylvania   for
                       short four[-]hour visit[s], nor
                       [was it] financially feasible.

(Emphasis added).      The court further found “a high probability

of repetition of neglect of the minor child, if the minor child

were in the care of the Respondent[,]” even though there was no

finding of any prior neglect.

    These   findings       of   fact    are    insufficient      to   support    a

determination    of   neglect     as     a    ground     for    termination     of

Respondent’s    parental    rights      to    George.8     As    shown   in     the

emphasized portions of the order quoted supra, the court found

only a “presumed” hypothetical risk that George would have been

8
   These findings would perhaps support the conclusion that
grounds for termination of Respondent’s parental rights existed
based   upon  George’s  dependency  pursuant  to   section  7B-
1111(a)(6). This ground for termination is addressed in section
III below.
                                      -15-
neglected if he had been in Respondent’s care and, on the basis

of   that    hypothetical     risk,   the     trial   court    then   presumed    a

future      risk    of   neglect.     Thus,    both   the     evidence    and   the

district court’s findings of fact are insufficient to establish

neglect as a ground for termination under N.C. Gen. Stat. § 7B-

1111(a)(1).        See In re Evans, 81 N.C. App. at 452, 344 S.E.2d at

327 (holding that “parental rights may not be terminated for

threatened future harm” in the absence of any previous neglect).

II. Failure to make reasonable progress

      Respondent next argues that the district court erred in

finding that grounds existed to terminate his parental rights

under subsection (2), to wit, that Respondent “willfully left

the juvenile in foster care or placement outside the home for

more than 12 months without showing to the satisfaction of the

court that reasonable progress under the circumstances has been

made in correcting those conditions which led to the removal of

the juvenile.”           N.C. Gen. Stat. § 7B-1111(a)(2).                Again, we

agree.

      “Where the ‘more than twelve months’ threshold requirement

in [section] 7B-1111(a)(2) did not expire before the motion or

petition     was     filed,   a   termination    on   this    basis   cannot     be

sustained.         Indeed, this threshold requirement is related to the
                                      -16-
court’s jurisdiction or authority to act.”                   In re A.C.F., 176

N.C. App. 520, 527, 626 S.E.2d 729, 735 (2006) (citation and

footnote omitted).        This Court also specified that the twelve-

month period does not begin to run until after “a court has

entered a court order requiring that a child be in foster care

or other placement outside the home.”                Id. at 525-26, 626 S.E.2d

at 734 (emphasis omitted).

    Here, the order giving custody of George to petitioners was

entered    3    January   2012,   nunc    pro    tunc   to   31     October   2011.

Petitioners       filed   the     petition      to    terminate      Respondent’s

parental rights on 28 June 2012.                Thus, twelve months had not

elapsed between entry of the custody order and the filing of the

petition       for   termination.             Accordingly,        termination   of

Respondent’s      parental   rights      on   the    basis   of    subsection   (2)

cannot be sustained.

III. Dependency

    Respondent also argues that the district court erred in

terminating his parental rights based upon George’s dependency.

    Subsection (6) provides that a ground for termination of

parental rights exists when

               the parent is incapable of providing for the
               proper care and supervision of the juvenile,
               such that the juvenile is a dependent
               juvenile within the meaning of [section] 7B-
                                          -17-
               101,   and   that  there   is    a   reasonable
               probability that such incapability will
               continue    for   the   foreseeable     future.
               Incapability under this subdivision may be
               the   result   of  substance    abuse,   mental
               retardation, mental illness, organic brain
               syndrome, or any other cause or condition
               that    renders   the    parent    unable    or
               unavailable to parent the juvenile and the
               parent lacks an appropriate alternative
               child care arrangement.

N.C.   Gen.     Stat.    §    7B-1111(a)(6).            In    turn,    section    7B-101

defines    a     dependent       juvenile   as     “[a]      juvenile    in    need     of

assistance or placement because (i) the juvenile has no parent,

guardian, or custodian responsible for the juvenile’s care or

supervision         or   (ii)     the    juvenile’s          parent,    guardian,       or

custodian      is    unable     to   provide      for   the     juvenile’s       care   or

supervision      and     lacks    an    appropriate       alternative        child   care

arrangement.”        N.C. Gen. Stat. § 7B-101(9).

       As noted in footnote 8 supra, portions of findings of fact

11   and   12(c)     could    support     the     conclusion     that    a    ground    to

terminate parental rights               existed    under section        7B-1111(a)(6)

because George was a dependent child as defined in section 7B-

101(9).     However, finding of fact 12(b) explicitly states that,

“[i]n accordance with [section 7B-1111](a)(6), [p]etitioners did

not meet their burden.”              (Emphasis added).           This is tantamount

to a finding that no clear, cogent, and convincing evidence was
                                     -18-
offered to support a conclusion that George was a dependent

child.

      Further,   the    termination    order      does    not     conclude   that

dependency exists as a basis to terminate Respondent’s parental

rights.     Rather,     conclusion    of    law    4     merely    states    that

“Respondent is incapable of providing for the proper care and

supervision of [George] while in his care so that [George] is a

dependent juvenile within the meaning of [section] 7B-101.”                    In

contrast, conclusions of law 3 and 5 each begin, “Pursuant to

[section] 7B-111[1] et[] seq., grounds exist to terminate the

parental rights of . . . Respondent” before going on to state

the   grounds    of    neglect,   abandonment,      and    failure     to    make

reasonable progress.       This distinction, in combination with the

explicit statement in finding of fact 12(b), suggests that the

district court did not intend to conclude that dependency could

serve as a ground for the termination of Respondent’s parental

rights to George.        Even if we were to interpret conclusion of

law 4 as referring to dependency as a ground for termination of

parental rights, in light of finding of fact 12(b), we cannot

hold that this conclusion of law is supported by the findings of

fact as they appear in the order.           In re Shepard, 162 N.C. App.

at 221, 591 S.E.2d at 6.
                                      -19-
IV. Abandonment

       Respondent also argues that the district court erred in

finding that grounds existed to terminate his parental rights

based upon his abandonment of George.            We agree.

       Parental rights may be terminated when “[t]he parent has

willfully abandoned the juvenile for at least six consecutive

months immediately preceding the filing of the petition . . . .”

N.C. Gen. Stat. § 7B-1111(a)(7).              “Abandonment implies conduct

on     the     part    of   the   parent      which   manifests      a    willful

determination to forego all parental duties and relinquish all

parental claims to the child.”               In re Adoption of Searle, 82

N.C.    App.    273,    275,   346   S.E.2d    511,   514   (1986)       (citation

omitted).       Willfulness is “more than an intention to do a thing;

there must also be purpose and deliberation.”                  Id. (citation

omitted).

             A judicial determination that a parent
             willfully      abandoned      h[is]      child,
             particularly when we are considering a
             relatively short six[-]month period, needs
             to show more than a failure of the parent to
             live up to h[is] obligations as a parent in
             an appropriate fashion; the findings must
             clearly show that the parent’s actions are
             wholly   inconsistent    with   a   desire   to
             maintain custody of the child.

In re S.R.G., 195 N.C. App. 79, 87, 671 S.E.2d 47, 53 (2009)

(citation omitted; emphasis added).
                                         -20-
       Here, our task is complicated due to the lack of dates in

many of the findings of fact in the termination order which

discuss Respondent’s actions relevant to assessing his desire to

remain George’s father.             However, the unchallenged findings of

fact reveal the following:               Up until seven months before the

petition was filed, Respondent was engaged in the custody action

which he initiated and which certainly indicates a strong desire

to     maintain   his      parental     rights.        After   George’s    birth,

Respondent moved from Pennsylvania to live closer to George,

established paternity, made at least one support payment, and

sent     clothing    and       other     gifts    to    George.         Respondent

acknowledged that his pending criminal allegations prevented him

from having custody of George, but expressed hope that he could

regain     custody      in    the      future.     Respondent      “attended    a

significant       number      of    counseling    sessions”       and   parenting

sessions.     Indeed, the district court found that “Respondent has

expressed a desire and a demand to visit and maintain rights to

contact [George].            He has appeared in court and asserted his

rights.”     We simply do not believe that Respondent’s “actions

are wholly inconsistent with a desire to maintain custody of”

George.     See In re S.R.G., 195 N.C. App. at 87, 671 S.E.2d at

53.     The district court’s own findings of fact summarized supra
                               -21-
do not support its ultimate finding that Respondent abandoned

George.

V. Termination of parental rights

    Because none of the grounds for termination found by the

district court are supported by the findings of fact, we need

not address Respondent’s argument that the district court erred

in concluding that it would be in George’s best interests to

terminate Respondent’s parental rights.

                             Conclusion

    The district court’s findings of fact are not supported by

clear, cogent, and convincing evidence and do not support its

conclusions of law.    See In re Shepard, 162 N.C. App. at 221,

591 S.E.2d at 6.   Accordingly, the termination order is

    REVERSED.

    Judges CALABRIA and ELMORE concur.

    Report per Rule 30(e).